Order filed May 20, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00223-CV
                                   ____________

               IN THE INTEREST OF D.C., A MINOR CHILD


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05172J

                                     ORDER

      On May 13, 2014, this court abated this appeal at the request of both
appellant’s counsel and the attorney for the child for the appointment of counsel to
represent appellant on appeal. Despite counsel’s representation to this court that
appellant is indigent, this court has been informed that appellant has not filed an
affidavit of indigence and she has not been determined to be indigent and entitled
to appointed counsel. Accordingly, we WITHDRAW this court’s May 13, 2104
abatement order.

                                PER CURIAM